           Case 2:19-cv-00115-RFB-EJY Document 184 Filed 04/12/21 Page 1 of 4




 1   Craig B. Friedberg, NSB #004606
     E‐mail: attcbf@cox.net
 2   4760 South Pecos Road, Suite 103
     Las Vegas, Nevada 89121
 3   Telephone: (702) 435‐7968
     Facsimile: (702) 825‐8071
 4
     Anthony I. Paronich, Admitted Pro Hac Vice
 5   Email: anthony@paronichlaw.com
     PARONICH LAW, P.C.
 6   350 Lincoln Street, Suite 2400
     Hingham, Massachusetts 02043
 7   Telephone: (617) 485‐0018
     Facsimile: (508) 318‐8100
 8
     [Additional Counsel Appear on Signature Page]
 9
     Attorneys for Plaintiff and the Proposed Class
10
                                         UNITED STATES DISTRICT COURT
11                                        FOR THE DISTRICT OF NEVADA

12   ANDREW PERRONG and JAMES EVERETT
     SHELTON, individually and on behalf of all          NO. 2:19‐cv‐00115‐RFB‐EJY
13   others similarly situated,                          STIPULATION AND [PROPOSED] ORDER
                                                         REGARDING DISCOVERY, CLASS
14                         Plaintiffs,                   CERTIFICATION, AND DISPOSITIVE MOTION
            v.                                           DEADLINES
15
     TOMORROW ENERGY CORP fka SPERIAN
16   ENERGY CORP, a Nevada corporation, and
     ENERGY GROUP CONSULTANTS, INC., a
17   Kansas corporation, BAETYL GROUP LLC, a
     Texas limited liability company,
18
                       Defendants.
19   _______________________________________

     AND ALL RELATED ACTIONS.
20

21

22

23
     STIPULATION AND [PROPOSED] ORDER REGARDING DISCOVERY, CLASS CERTIFICATION,
     AND DISPOSITIVE MOTION DEADLINES ‐ 1
24
     CASE NO. 2:19‐CV‐00115‐RFB‐EJY
             Case 2:19-cv-00115-RFB-EJY Document 184 Filed 04/12/21 Page 2 of 4




 1                                                I.      STIPULATION

               Whereas on March 30, 2021, the Court denied defendant/cross‐claimant/third‐party
 2
     plaintiff Tomorrow Energy Corp. fka Sperian Energy Corp.’s (“Sperian”) motion for summary
 3
     judgment without prejudice1 and ordered the parties to submit a joint proposed schedule for
 4
     Phase II of the case, which includes all issues in the case, Plaintiff Andrew Perrong (“Mr.
 5
     Perrong”), Plaintiff James Everett Shelton (“Mr. Shelton”) (collectively, “Plaintiffs”), Sperian,
 6
     and defendant/cross‐defendant Energy Group Consultants, Inc., and third‐party defendant
 7
     Energy Group Consultants, LLC (Energy Group Consultants entities collectively referred to as
 8
     “EGC”) provide the following:
 9

10                            EVENT                                              PROPOSAL
         Motion to amend pleadings pursuant to Rule
11                                                            May 28, 2021
         15(a)(2)
12       Fact discovery deadline                              August 31, 2021

13       Expert reports relating to class certification       September 30, 2021

14       Rebuttal expert reports relating to class
                                                              October 29, 2021
         certification
15       Class certification motion deadline and
                                                              November 12, 2021
         dispositive motion deadline
16
         Opposition to class certification
                                                             Within 28 days of the filing of the motion,
17       deadline and opposition to dispositive
                                                             but in no event later than December 10, 2021
         motion deadline
18

19

     1
20     Insofar as it may impact the schedule in this case, Sperian advises that it is evaluating whether
     to bring a motion for reconsideration of the Court’s ruling on its Phase I motion for summary
21   judgment in light of the United States Supreme Court’s recent ruling late last week in Facebook
     Inc. v. Duguid, No. 19‐511, on the ground that there has been an intervening change in
22   controlling law. Plaintiffs do not endorse this possibility and believe that the motion would not
     be proper.
23
     STIPULATION AND [PROPOSED] ORDER REGARDING DISCOVERY, CLASS CERTIFICATION,
     AND DISPOSITIVE MOTION DEADLINES ‐ 2
24
     CASE NO. 2:19‐CV‐00115‐RFB‐EJY
          Case 2:19-cv-00115-RFB-EJY Document 184 Filed 04/12/21 Page 3 of 4




 1                         EVENT                                         PROPOSAL

 2    Reply in support of class certification deadline Within 14 days of the filing of the
      and reply in support of dispositive motion       opposition, but in no event later than
 3    deadline                                         December 24, 2021

 4                                                    To be determined following the Court’s ruling
      Joint pre‐trial memorandum                      on the latter of class certification and
 5                                                    dispositive motions

 6
           RESPECTFULLY SUBMITTED AND DATED this 12th day of April, 2021.
 7
     TERRELL MARSHALL LAW GROUP PLLC                   BLANK ROME LLP
 8
     By: /s/ Adrienne D. McEntee, Admitted PHV         By: /s/ Harrison Brown
 9
        Jennifer Rust Murray, Admitted PHV                Ana Tagvoryan
        Email: jmurray@terrellmarshall.com                Email: atagvoryan@blankrome.com
10
        Adrienne D. McEntee, Admitted PHV                 Harrison Brown
        Email: amcentee@terrellmarshall.com               Email: hbrown@blankrome.com
11
        936 North 34th Street, Suite 300                  Dustin Zal Moaven
        Seattle, Washington 98103                         Email: dmooaven@blankrome.com
12
        Telephone: (206) 816‐6603                         2029 Century Park East, 6th Floor
        Facsimile: (206) 319‐5450                         Los Angeles, California 90067
13
                                                          Telephone: (424) 239‐3400
         Anthony I. Paronich, Admitted PHV                Facsimile: (424) 239‐3434
14
         Email: anthony@paronichlaw.com
         PARONICH LAW, P.C.                            Attorneys for Defendant Sperian Energy Corp.
15
         350 Lincoln Street, Suite 2400
         Hingham, Massachusetts 02043                     Adam Knecht
16
         Telephone: (617) 485‐0018                        Email: aknecht@alversontaylor.com
         Facsimile: (508) 318‐8100                        ALVERSON TAYLOR & SANDERS
17
                                                          6605 Grand Montecito Parkway, Suite
         Craig B. Friedberg, NSB #004606                  200
18
         E‐mail: attcbf@cox.net                           Las Vegas, Nevada 89149
         4760 South Pecos Road, Suite 103                 Telephone: (702) 384‐7000
19
         Las Vegas, Nevada 89121                          Facsimile: (702) 385‐7000
         Telephone: (702) 435‐7968
20
         Facsimile: (702) 825‐8071                     Attorneys for Defendant Energy Group
                                                       Consultants, Inc.
21
     Attorneys for Plaintiffs
22

23
     STIPULATION AND [PROPOSED] ORDER REGARDING DISCOVERY, CLASS CERTIFICATION,
     AND DISPOSITIVE MOTION DEADLINES ‐ 3
24
     CASE NO. 2:19‐CV‐00115‐RFB‐EJY
          Case 2:19-cv-00115-RFB-EJY Document 184 Filed 04/12/21 Page 4 of 4




 1                                   II.   PROPOSED ORDER

           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2

 3
           Dated this ______ day of _______________, 2021
 4

 5
                                            __________________________________________
 6
                                            UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     STIPULATION AND [PROPOSED] ORDER REGARDING DISCOVERY, CLASS CERTIFICATION,
     AND DISPOSITIVE MOTION DEADLINES ‐ 4
24
     CASE NO. 2:19‐CV‐00115‐RFB‐EJY
